DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.  Therefore, claims 21-27, 29-36, 39 and 40 are pending for consideration following applicant’s amendment filed 5/24/2022. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “wherein the first connector of each box extending extends outwardly from one of the sidewalls and the second connector extends” (lines 9-11 of the claim).  The term “the second connector” is unclear because a second connector of each box has been recited.  It appears this part of the claim is intended to read “wherein the first connector of each box extending extends outwardly from one of the sidewalls and the second connector of each box extends”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Means, Jr. (US Patent 5050632).
Regarding Claim 21, Means discloses a modular plumbing box system for mounting to one or more studs (stud between boxes 10 and 10’ as shown in Figures 2 and 3 especially) within a wall (“wall stud”; abstract), the system comprising: first 10 and second 10’ separately formed boxes that have respective first and second connectors (each of the boxes includes a peripheral flange 14 as shown in Figure 1; each peripheral flange is seen to provide first and second connectors along respective sides of the boxes – i.e. the first connector having openings 36 and 38, the second connector having openings 40 and 42), the first and second connectors are integral with the first and second boxes, respectively (the first and second connectors are integral with the rest of the flange 14 as shown in Figure 1; Means discloses the housing may be constructed of plastic and molded as a unitary construction; col. 2, lines 20-24), and the first connector of one of the first and second boxes is directly connectable to the second connector of the other of the first and second boxes (although Means does not disclose these elements are directly connected, the structure of Means allows for such a direct connection if desired; i.e. the connectors of means are capable of being directly connected using fasteners which extend through openings 36 and 38 of a box on the left and openings 42 and 40 of a box on the right; the claims do not positively require that the box are directly connected, only that the boxes are directly connectable) to detachably connect the first box to the second box (e.g. using removable fasteners as described above), wherein each of the first 10 and second 10’ boxes includes a pair of opposing sidewalls extending between a top wall and a bottom wall (opposing sidewalls oriented vertically as shown in Figure 1 between the horizontally oriented top wall and bottom wall), wherein the first connector (rightward flanges of the boxes, the flanges having openings 36 and 38) of each box extends outwardly from one of the sidewalls (as shown in Figure 1 especially) and the second connector extends outwardly from the other sidewall (the leftward flanges of the boxes, the flanges having openings 42 and 40), and wherein the first and second connectors continuously extend at least an entire height of the sidewall (as shown in Figure 1).
Regarding Claim 23, Means is seen as further disclosing a spacer (the wall stud is seen to be readable as a “spacer” because the stud is not positively recited in claim 21; the wall stud of Means provides a spacing between the boxes as shown in Figure 3) positionable between the first 10 and second 10’ boxes when the first box is interconnected to the second box (as shown in Figure 3), the spacer including a connection end (the left end of the stud as shown in Figure 3 is seen to be readable on the recited “connection end” as it is connected to the first box 10) spaced from an abutment end (the right end of the stud as shown in Figure 3 is seen to be readable on the recited “abutment end”, as it abuts the second box 10’), wherein the connection end of the spacer is attached to one of the first and second boxes (attached to first box 10) and the abutment end abuts against the other of the first and second boxes (abuts second box 10’).
Claim(s) 26 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitehead et al. (US Patent 9394674).
Regarding Claim 26, Whitehead discloses a modular plumbing box (various embodiments of Whitehead are readable on the claim, the embodiment of Figures 15-19 is described herein) for mounting to one or more studs 200 within a wall, the plumbing box comprising: a pair of opposing sidewalls 130, 135 extending between a top wall 120 and a bottom wall 125, a rear wall extending between opposing sidewalls and between said top and bottom walls (rear wall shown at the bottom of Figure 18), the top wall, bottom wall, rear wall, and both sidewalls define a cavity 145 therewithin; a first connector (portion 150 and 160 are seen to form a “first connector” of the box) defining a first projection member 162, a first anti-rotation projection 168 (ridge 168 is readable as an “anti-rotation projection” at least because the ridge would rub against the surface 153 to aid in obstructing rotation of a box about a horizontal axis of the box spaced apart from the first projection member 162 (spaced via the length of 164), a first projection receiver (member having surface 152 provides a projection receiver because it defines slot 157), and a first anti-rotation receiver (surface 153 provides an “anti-rotation receiver” because it receives anti-rotation projection 168 of another box; this interaction of 168 and 153 assists in stabilizing the assembly including preventing relative rotation), the first connector extending outwardly from one of the sidewalls (as best shown in Figures 16 and 17); a second connector (portions 155 and 165 are seen to form a “second connector”) defining a second projection member (member 162 of portion 165), a second anti-rotation projection (168 of portion 165) spaced apart from the second projection member 162 (spaced via the length of 164), a second projection receiver (member having surface 152 of portion 155 provides a projection receiver because it defines slot 157), and a second anti-rotation receiver (surface 153 of portion 155 provides an “anti-rotation receiver” because it receives anti-rotation projection 168 of another box; this interaction of 168 and 153 assists in stabilizing the assembly including preventing relative rotation), the second connector extending outwardly from one of the sidewalls (as best shown in Figures 16 and 17).
Regarding Claim 32, Whitehead further discloses the first projection member 162 is spaced apart from the first projection receiver (member having surface 152 provides a projection receiver because it defines slot 157) on said first connector (as shown in Figure 1), and the second projection member (162 of member 165) is spaced apart from the second projection receiver (member having surface 152 of portion 155 defining slot 157 of the second connector) on the second connector (as shown in Figure 1).
Allowable Subject Matter
Claims 22, 24 and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 27 and 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 33-36, 39 and 40 are allowed.
Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive.  Regarding the indefiniteness rejections, the amendments to claim 21 have overcome some of the rejections, but not all.  As described above, “the second connector” in line 11 of the claim is indefinite.
Applicant argues with respect to claim 21 that Means fails to teach two boxes directly connectable to each other.  These arguments are not persuasive because although Means does not disclose two boxes directed connected to each other, the boxes are capable of being directly connected (and therefore are readable as directly connectable).  The boxes include apertures for fasteners and therefore are capable of being directly connected with fasteners.
Applicant argues with respect to claim 26 that Whitehead fails to teach anti-rotation projections as claimed.  These arguments are not persuasive because, as described above, Whitehead discloses a ridge 168 which is readable as an “anti-rotation projection” at least because the ridge would rub against the surface 153 to aid in obstructing rotation of a box about a horizontal axis of the box.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753